Citation Nr: 1218739	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  01-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left ankle disability, including as secondary to the low back disability.

4.  Entitlement to service connection for pes cavus, including as secondary to the low back disability.

5.  Entitlement to service connection for urinary/bowel incontinence.

6.  Entitlement to service connection for right side numbness of the upper extremity.

7.  Entitlement to service connection for a headaches disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for muscle spasms.

10.  Entitlement to service connection for Type II diabetes mellitus.

11.  Entitlement to service connection for a cervical spine disability (a.k.a., neck condition).

12.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of flash burns to the eyes and face.

13.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depression and insomnia.

14.  Entitlement to an effective date earlier than March 22, 2004, for a 50 percent evaluation for PTSD with depression and insomnia.

15.  Entitlement to an initial rating higher than 10 percent for left wrist arthritis, status-post fracture.

16.  Entitlement to an effective date earlier than February 28, 2002, for a 10 percent evaluation for left wrist arthritis, status-post fracture.

17.  Entitlement to an initial rating higher than 10 percent for status-post hemorrhoidectomy with residual hemorrhoids.

18.  Entitlement to an effective date earlier than February 28, 2002, for a 10 percent evaluation for status-post hemorrhoidectomy with residual hemorrhoids.

19.  Entitlement to a rating higher than 30 percent for a skin rash of unknown etiology.

20.  Entitlement to an effective date earlier than August 13, 2007, for a 30 percent evaluation for a skin rash of unknown etiology.

21.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from September 1990 to June 1991, including service in Desert Shield/Storm in Southwest Asia from November 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) is from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a March 2003 decision, the Board denied the service-connection claims on appeal for sinusitis and lumbar spine arthritis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2003, the Court vacated and remanded the case pursuant to a Joint Motion for Remand (JMR).  In June 2004, the Board remanded the Veteran's appeal of the sinusitis and lumbar spine arthritis claims to the RO for additional development and consideration.

In an August 2003 decision, the Board remanded for additional development of several other service-connection claims for a left ankle disability, headaches, urinary/bowel incontinence, and pes cavus.  

The Veteran testified at a hearing at the RO in February 2002, before a Veterans Law Judge who is no longer employed with the Board.  A transcript of the hearing is associated with the claims file.  In a January 2012 notice, the Board informed him that the Veterans Law Judge who had conducted his February 2002 Travel Board hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  He responded later that month that he does not desire another hearing and requested his case to be considered on the evidence of record.

The issues of entitlement to service connection for sinusitis, right side numbness of the upper extremity, a headaches disability, a left knee disability, muscle spasms, Type II diabetes mellitus, a cervical spine disability (a.k.a., neck condition); petition to reopen a claim for residuals of flash burns to the eyes and face; entitlement to higher ratings and earlier effective dates for rating assignments for PTSD, a left wrist disability, residuals of a hemorrhoidectomy, and a skin rash; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.








FINDINGS OF FACT

1.  There is competent and credible evidence indicating the Veteran's current low back disability, diagnosed as arthritis with residual radiculopathy and possible cauda equine syndrome, is related to active duty service.

2.  The Veteran's left ankle disability is secondarily related to his low back disability, for which service-connection has been established in this decision.

3.  The Veteran's pes cavus is secondarily related to his low back disability and left ankle disability, for which service-connection has been established in this decision.

4.  There is competent and credible evidence indicating the Veteran's current urinary/bowel incontinence is related to active duty service.


CONCLUSIONS OF LAW

1.  Low back arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A left ankle disability is proximately due to, the result of, or chronically aggravated by his service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  Pes cavus is proximately due to, the result of, or chronically aggravated by his service-connected low back disability and left ankle disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

4.  Urinary/bowel incontinence was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant the Veteran's claims of entitlement to service connection for a low back disorder, a left ankle disability, and a urinary/bowel incontinence, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2007).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury, albeit not disease, incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In adjudicating this claim, the Board has also considered the doctrine of reasonable doubt.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Board acknowledges the Veteran presently has a low back disability.  Taking into account his complaints of low back pain and right leg numbness, recent VA examiners diagnosed him, upon X-ray testing, with degenerative arthritis of the lumbar spine (low back disability) and postoperative diskectomy with residual radiculopathy and possible cauda equine syndrome (neurological disability of the right lower extremity).  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of any low back and/or associated neurological manifestations during either period of active duty service.  A September 1985 VA Medical Certificate, apparently for treatment purposes, shows a complaint and diagnosis of low back pain, which suggest some low back symptomatology prior to his second period of service.  However, there is no indication of any resulting chronic low back disability by the time he served in his second period of active duty from 1990 to 1991, in the Persian Gulf War.  There is also no objective indication of in-service incurrence of a low back disability.  

Nonetheless, the Veteran reported to the October 2008 VA examiner that while in Saudi Arabia, as part of Desert Shield/Storm during his second period of active duty, he had to repeatedly jump off trucks carrying a backpack.  He could not recall any specific injury.  Rather, he said he these repeated jumps developed into lower back pain with radiation into the right buttock and numbness of the feet.  These statements are deemed both competent and credible.  See 38 U.S.C.A. 
§1154(a) (in each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence). 

Moreover, the record includes a December 1999 statement wherein W.D.R. stated that he served with the Veteran during his service in the 1990s.  He distinctly recalled the Veteran having problems with his feet.  This statement is also deemed competent and credible.  

There is also positive medical opinion evidence that suggests his low back disability and associated radiculopathy/neurological problems are due to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  The October 2008 VA examiner stated, in this regard, that "the Veteran's back and neurological problems are at least 50 percent or more likely to have begun while on active duty service, but it is not based on hard evidence, but more on the history given by the Veteran and some evidence listed by me in review of the C-file."  Specific reference was made to W.D.R.'s December 1999 letter.  Again, nothing in record causes the Board to question the credibility of the statements from W.D.R. or the Veteran.  Such lends to the overall probative value of the October 2008 opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran).

Coupled with the findings of the October 2008 opinion, the October 2010 VA examiner stated that, "as to whether the [Veteran's] nerve damage comes from the back condition, it is my opinion that the Veteran's neurological condition is related to his back condition."  This further suggests that he has radiculopathy/neurological manifestations that are part of his low back disability.

The Board recognizes that the October 2010 VA examiner later opined that "it would be speculation on my part as to whether it is at least as likely as not that the [Veteran] has a low back disability that was incurred in or aggravated by service."  The examiner highlighted pertinent findings in the record, to include the December 1999 buddy statement.  However, he appears to have based his opinion on the lack of any documented treatment in service.  No deference was given to the lay history provided by the Veteran.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228   (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  Along with the positive opinions of record, the record suggests continuity of symptomatology since service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).

The Veteran is competent to report symptoms of persistent symptoms of low back pain and numbness in his right leg and foot since service, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Especially in the absence of any contravening evidence, the Veteran has credibly testified to continuity of low back pain symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These competent and credible lay statements are highly probative evidence of continuity of symptomatology of a chronic low back disability.  

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a low back disability. 

Left Ankle and Pes Cavus

The record also raises the possibility of secondary service connection as a means to establish these claims.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran presently has a left ankle disability.  A June 2003 VA examiner, upon x-ray testing, found residuals of an old fracture of the distal tibia and fibula, with fusion of the tibiotalar joint, metallic screws in place.  Relatedly, the same examiner diagnosed a pes cavus disability, upon X-ray testing, noted as a cavus foot type deformity that is iatrogenic from a tibiotalar fusion that placed his hindfoot into varus.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  


Notably, a July 1988 service treatment record shows a complaint of pain and swelling in his left foot, apparently during a period of Army National Guard ACDUTRA service (between his periods of active duty), but without indication of any resulting chronic left ankle disability by the time he served in his second period of active duty in the Persian Gulf War.  So, there is no objective indication of in-service incurrence of a left ankle disability.  

However, the determinative issue is whether these conditions are somehow attributable to the Veteran's military service.  See Watson, 4 Vet. App. at 314.  Following service, he reports an intercurrent injury in 1996 to his left ankle from falling from a ladder.  Nonetheless, a June 2003 VA examiner found that it is at least as likely as not that the fall, even though it was not service-connected, can be attributed to the nerve compression symptoms that the Veteran had due to his now service-connected lumbar injury.  In this way, there is positive medical opinion evidence that his left ankle condition is secondarily related to his low back disability.  See 38 C.F.R. § 3.310.  The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a left ankle disability. 

In turn, a June 2003 VA examiner also related the Veteran's pes cavus to an altered gait from his low back disability and left ankle disabilities, discussed above.  The examiner stated, "I believe the burning in the [Veteran's] feet is due to the radiculopathy from his back and this has also caused him to walk along the lateral aspect of his foot on the right and the ankle fracture due to the position from the injury and the subsequent surgical repair causes the [Veteran] also to put pressure on the lateral aspect of his foot."  See 38 C.F.R. § 3.310(a).  The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a pes cavus disability. 

Urinary/Bowel Incontinence

The Board acknowledges the Veteran presently has a diagnosed disability of urinary incontinence, as found at the July 2003 VA genitourinary examination.
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

As for the second requirement for service connection, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of any urinary or bowel incontinence symptoms disability during either period of active duty service.  

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In this regard, the record suggests continuity of symptomatology since service.  He is competent as a layperson to report a history of urinary and bowel incontinence since Desert Shield/Storm, and in the absence of contravening evidence in that regard, his lay statements of a continuity of symptomatology of a chronic urinary/bowel incontinence disability are also probative evidence for the claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and 38 C.F.R. § 3.159(a)(2).  

Equally importantly, there is positive medical opinion evidence that directly attributes his urinary incontinence to his service in Desert Shield/Storm.  See Watson, 4 Vet. App. at 314.  In that regard, the examiner stated that his urinary incontinence "...is at least as likely as not to be attributed to service in the Persian Gulf War."  The examiner reasoned that, "[t]here is no specific entity on his clinical exam or lab testing which would express an alternative etiology to the Veteran's incontinence of urine."  

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a urinary/bowel incontinence disability. 




(CONTINUED NEXT PAGE)


ORDER

Service connection for a low back disability is granted.

Service connection for a left ankle disability, including as secondary to the low back disability is granted.

Service connection for a pes cavus disability, including as secondary to the low back disability and left ankle disability is granted.

Service connection for urinary/bowel incontinence is granted.


REMAND

VA Outpatient Treatment Records

The December 2003 JMR indicated the AOJ should take appropriate steps to obtain missing documentation, to fulfill the duty to assist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Notably, in an April 2004 statement, the Veteran's attorney requested all Augusta VAMC treatment records dating back to his discharge in June 1991.  It is not clear that all of his older VA medical records are associated with the claims, since the claims folder was rebuilt in approximately March 1998.  His attorney's more recent statement, dated in August 2011, states that "the Veteran receives ongoing, relevant medical care from previously identified medical providers.  Such also suggests ongoing treatment at the August VAMC.  At this point, the AOJ should obtain and associate with the claims file all outstanding Augusta, Georgia VA Medical Center (VAMC) treatment records dating before September 1994 and since November 2007, since records are absent for those periods.  

Private Treatment Records

Further, in an August 2011 statement, the Veteran, through his attorney, alludes to receiving relevant, ongoing treatment from his private primary care physician, Dr. B.T., dated through June 2010.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  The RO should obtain all outstanding private treatment records from identified providers, especially Dr. B.T.

VA Examination and Medical Opinion for Sinusitis and Headaches

In June 2004, the Board found it necessary to remand the sinusitis claim so the Veteran could undergo a VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his claimed sinus disability.  The AOJ arranged for this type of VA examination in November 2008 and again in September 2010.  The latter examiner provided a negative opinion against etiology to service.  

More importantly, both examiners recommended that the Veteran be provided further diagnostic testing to clarify the nature and etiology of the claimed sinus disability.  The examiners suggested a sinus CAT scan to clarify whether there is any intrinsic sinus disease.  The examiners also suggested a gastroenterological examination, to evaluate any interplay with a gastrointestinal reflux problem.  
Because the necessary follow-up studies were not performed, the Board finds these examination reports were clearly inadequate for resolving this claim and did not comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); and Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Concerning the headaches claim, the Board remanded in August 2003 for a VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his claimed headaches disability.  A review of the record does not reveal that the AOJ arranged for such examination and opinion for the headaches claim.  This amounts to a Stegall violation.  See Stegall, 11 Vet. App. at 268.

Also, he alternatively asserts these disabilities were causally related and/or chronically aggravated by his service-connected PTSD, and submitted medical literature in support of that notion.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

On remand, the AOJ should arrange for an appropriate VA examination and medical opinion on the nature and etiology of his claimed sinus disability and headaches disability, both including as due to the service-connected PTSD disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The examiner should consider the medical literature on file.

VA Examination for a TDIU Claim

On remand, the Veteran should be afforded an appropriate VA examination and medical opinion addressing whether the Veteran's service-connected disabilities, separately or in combination, impact his ability to secure or follow substantially gainful employment.  

RO's July 2011 Rating Decision Narrative

The narrative of the July 2011 rating decision, which addressed several issues on appeal (later addressed in the October 2011 Statement of the Case), is missing from the physical and Virtual VA claims files.  On remand, a copy should be associated with the physical claims file.  

Remand Not Warranted for Social Security Administration (SSA) Records

It is worth mentioning that the Board finds no need to remand for SSA disability records, because recent efforts in this regard have proven futile.  The Board notes that at the September 2010 VA sinus examination, the Veteran indicated a prior SSA disability evaluation showed sinus tissue damage.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  In response to the AOJ's request for such records, SSA responded in March 2009 that there are no medical records on file for the Veteran.  A remand for SSA records is not warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the narrative of the July 2011 rating decision with the physical claims file.

2.  Obtain any of the Veteran's outstanding treatment records at the VA facility in Augusta, Georgia, especially including any dated before September 1994, and since November 2007.  Also obtain any outstanding VA outpatient treatment records from any other VA facilities.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record. 

3.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. B.T. and any other outstanding private treatment records.  Ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses; or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011).

4.  After completing the requested development in paragraphs #1-3, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed sinus and headaches disabilities.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities related with his claimed sinusitis and headaches.  In particular, perform a sinus CAT scan and a gastroenterological examination.

b.)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's periods of active duty service, or is any such disability otherwise related to such periods of service?

c.)  For each disability found, was it at least as likely as not (a 50% or higher degree of probability) caused and/or aggravated (worsened) by any service-connected disability including, but not limited to, PTSD?

*Specifically consider the medical literature submitted by the Veteran that is associated with the claims file.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the claimed disability (i.e., a baseline) before the onset of the aggravation.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

5.  After completing the requested development in paragraphs #1-3, schedule the Veteran for a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities, either when considered separately or in combination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

The examiner should be specifically asked whether any of the Veteran's service-connected disabilities results in a marked interference with employment, to include causing him to be unemployable.

*Specifically consider the medical literature submitted by the Veteran that is associated with the claims file.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

6.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

7.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


